Citation Nr: 1820654	
Decision Date: 04/05/18    Archive Date: 04/16/18

DOCKET NO.  14-28 526A	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for degenerative arthritis of the lumbar spine. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Hammad Rasul, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 2007 to September 2011.  

This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision rendered by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  Jurisdiction over the claims file is currently held by the RO in Albuquerque, New Mexico.

In November 2016, the Board remanded the matters of entitlement to a total disability rating based on individual unemployability (TDIU) and entitlement to an initial rating in excess of 10 percent for degenerative arthritis of the lumbar spine for further development.

In a February 2017 rating decision, the RO, inter alia, granted TDIU effective September 2, 2016.

In a February 2017 supplemental statement of the case (SSOC), the RO, inter alia, continued to deny the Veteran's claim of entitlement to an initial rating in excess of 10 percent for degenerative arthritis of the lumbar spine.

In a March 2017 appeals satisfaction notice, the Veteran expressed his satisfaction with the February 2017 rating decision and requested to withdraw all remaining issues contained in the February 2017 SSOC, which included the denial of the claim for an initial rating in excess of 10 percent for degenerative arthritis of the lumbar spine.
 

FINDING OF FACT

On March 14, 2017, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal, which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105 (2012).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



		
Jonathan Hager
	Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


